                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


MASSOUD SAGHIAN,                         )
                                         )
                  Plaintiff,             )
                                         )
v.                                       )              Case No. CIV-15-00701-PRW
                                         )
AVRAHAM SHEMUELIAN; E&E CAPITAL, )
INC.; and STRYKER BUILDING, L.L.C, f/k/a )
LAWYER’S TITLE BUILDING, L.L.C.,         )
                                         )
                  Defendants.            )


                     MEMORANDUM OPINION AND ORDER

       Plaintiff, Massoud Saghian, filed a Motion for Summary Judgment (Dkt. 112) on

November 29, 2018, pursuant to Rule 56(a) of the Federal Rules of Civil Procedure.

Defendants Avraham Shemuelian, E&E Capital, Inc., and Stryker Building, L.L.C. jointly

filed a Response (Dkt. 117) on December 20, 2018. Plaintiff’s Reply (Dkt. 118) was filed

December 27, 2018. Upon review of the parties’ filings, the Court GRANTS Plaintiff’s

Motion for Summary Judgment (Dkt. 112) as set forth more fully below.

                                     Burden of Proof

       Rule 56(a) provides that “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” In deciding whether summary judgment is proper, the court

does not weigh the evidence and determine the truth of the matter asserted, but determines




                                             1
only whether there is a genuine dispute for trial before the fact-finder. 1 The movant bears

the initial burden of demonstrating the absence of a genuine, material dispute and an

entitlement to judgment. 2 A fact is “material” if, under the substantive law, it is essential

to the proper disposition of the claim. 3 A dispute is “genuine” if there is sufficient evidence

on each side so that a rational trier of fact could resolve the issue either way. 4

         If the movant carries the initial burden, the nonmovant must then assert that a

material fact is genuinely disputed and must support the assertion by “citing to particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials”; by “showing that

the materials cited [in the movant’s motion] do not establish the absence . . . of a genuine

dispute”; or by “showing . . . that an adverse party [i.e., the movant] cannot produce

admissible evidence to support the fact.” 5 The nonmovant does not meet its burden by

“simply show[ing] there is some metaphysical doubt as to the material facts,” 6 or by



1
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also Birch v. Polaris
Indus., Inc., 812 F.3d 1238, 1251 (10th Cir. 2015).
2
    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
3
 Anderson, 477 U.S. at 248; Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir.
1998).
4
    Anderson, 477 U.S. at 248; Adler, 144 F.3d at 670.
5
 Fed. R. Civ. P. 56(c)(1); see also Celotex Corp., 477 U.S. at 322; Beard v. Banks, 548
U.S. 521, 529 (2006).
6
  Neustrom v. Union Pac. R.R. Co., 156 F.3d 1057, 1066 (10th Cir. 1998) (alteration in
original) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986); Ulissey v. Shvartsman, 61 F.3d 805, 808 (10th Cir. 1995)).


                                               2
theorizing a “plausible scenario” in support of its claims. 7 “Rather, ‘the relevant inquiry is

whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.’” 8 If there is a

genuine dispute as to some material fact, the district court must consider the evidence and

all reasonable inferences from the evidence in the light most favorable to the nonmoving

party. 9

                                    Factual Background

           This case arises out of a business deal between family members. Back in 2006,

Defendant Avraham Shemuelian (hereinafter “Avi”) had identified several parcels of real

property in Oklahoma City that he wished to acquire. One property was the old Baptist

General Convention of Oklahoma Building located at 1141 N. Robinson Avenue, which

because of some of its more recent tenants has also been called either The Lawyer’s Title

Building or The Stryker Building. 10 Another property was the old First Church of

Christ – Scientist Building located at 1200 N. Robinson Avenue. 11 Avi needed to raise


7
    Scott v. Harris, 550 U.S. 372, 380 (2007).
8
 Neustrom, 156 F.3d at 1066 (quoting Anderson, 477 U.S. at 251–52; Bingaman v. Kan.
City Power & Light Co., 1 F.3d 976, 980 (10th Cir. 1993)).
9
 Scott, 550 U.S. at 380; Matsushita Elec. Indus. Co., 475 U.S. at 587; Sylvia v. Wisler, 875
F.3d 1307, 1328 (10th Cir. 2017).
10
   Pl.’s Mot. Summ. J. (Dkt. 112) at 5. This fact is not material to the motion at hand, but
it helps to understand the full context.
For the sake of clarity, the Court cites pleadings and exhibits according to the CM/ECF
page numbers appearing at the top of the page next to the file-stamp, rather than according
to the page number at the bottom of the page.
11
  Id. This fact is not material to the motion at hand, but it helps to understand the full
context.


                                                 3
capital for a down-payment on these buildings and to conduct renovations. So Avi

approached his aunt in California, Parvaneh Saghian (hereinafter “Parvaneh”), and his

uncle in Israel, Plaintiff Massoud Saghian (hereinafter “Nissan”), about an investment

opportunity. 12

       Sometime in August or early September of 2006, Avi, Parvaneh, and Nissan entered

into an oral agreement. 13 Per the terms of that oral agreement, the parties would form a

new company, Lawyers Title Building, L.L.C. (hereinafter “LTB”), to purchase and

manage the real property. Nissan would invest an initial amount of $215,000 in exchange

for a 25% share of the LTB’s membership units. 14 Parvaneh would also invest $215,000

for her own 25% share, and Avi would donate his time to manage LTB’s business affairs

free of compensation in exchange for the remaining 50% share. 15 There was only one

problem for Nissan: as an Israeli citizen who lives in Israel, he is prevented from acquiring

title to or owning land in Oklahoma by virtue of article XXII, section 1 of the Oklahoma

Constitution. 16 So the parties orally agreed that Nissan’s 25% share would be held


12
  Id. This fact is not material to the motion at hand, but it helps to understand the full
context.
13
   Pl.’s Mot. Summ. J. (Dkt. 112) at 12 (Undisputed Fact No. 1); Defs.’ Resp. (Dkt. 117)
at 7 (stating that Plaintiff’s Fact No. 1 is “[u]ndisputed but irrelevant”).
14
  Pl.’s Mot. Summ. J. (Dkt. 112) at 12 (Undisputed Fact No. 1 and Fact No. 2); Defs.’
Resp. (Dkt. 117) at 7 (not disputing either fact).
15
  Pl.’s Mot. Summ. J. (Dkt. 112) at 9–10. These facts are not material to the motion at
hand, but they help to understand the full context.
16
   See Defs.’ Resp. (Dkt. 117) at 6; see also Pl.’s Mot. Summ. J. (Dkt. 112) at 12
(Undisputed Fact No. 2) (stating that Nissan’s 25% share would be held nominally by Avid
“because Nissan did not live in the United States”). See generally Okla. Const. art. XXII,
§ 1 (“No alien or person who is not a citizen of the United States, shall acquire title to or

                                             4
nominally by Avi. 17 Nissan’s 25% share would entitle him to 25% of LTB’s net profits or,

in the event LTB sold the real property, to 25% of the net sales proceeds. 18

         Soon after the oral agreement was made, Avi brought his long-time business partner,

Dan Weingarten, into the joint venture to assist in management of LTB in exchange for

half of Avi’s 50%-share (i.e., a 25% share of LTB’s membership units). 19 LTB was formed

under the laws of the State of Oklahoma on August 15, 2006. 20 Although the document

contains the typewritten date of August 15, 2006, it appears the parties executed the

Operating Agreement for LTB on September 18, 2006. 21 The Operating Agreement states

that Avi’s company, Defendant E&E Capital Inc., owns half of LTB’s membership units;

that Parvaneh’s company, Magic Investments, L.L.C., owns a quarter of LTB’s


own land in this state, and the Legislature shall enact laws whereby all persons not citizens
of the United States, and their heirs, who may hereafter acquire real estate in this state by
devise, descent, or otherwise, shall dispose of the same within five years upon condition of
escheat or forfeiture to the State: Provided, This shall not apply to Indians born within the
United States, nor to aliens or persons not citizens of the United States who may become
bona fide residents of this State: And Provided Further, That this section shall not apply to
lands now owned by aliens in this State.”).
17
   Pl.’s Mot. Summ. J. (Dkt. 112) at 12 (Undisputed Fact No. 2); Defs.’ Resp. (Dkt. 117)
at 7 (stating that Plaintiff’s Fact No. 2 is “[u]ndisputed”).
18
   Pl.’s Mot. Summ. J. (Dkt. 112) at 12 (Undisputed Fact No. 2); Defs.’ Resp. (Dkt. 117)
at 7 (stating that Plaintiff’s Fact No. 2 is “[u]ndisputed”).
19
   Pl.’s Mot. Summ. J. (Dkt. 112) at 6. This fact is not material to the motion at hand, but
it helps to understand the full context.
20
  Compl. (Dkt. 1) ¶ 5, at 2; Am. Answer & Counterclaims of Defs. Shemuelian & E&E
Capital, Inc. (Dkt. 21) ¶ 5, at 1 (“admit[ting] the allegations in paragraph 6 of Plaintiff’s
Complaint”). On January 28, 2014, LTB changed its name to Stryker Building, L.L.C.
Compl. (Dkt. 1) ¶ 6, at 2; Am. Answer & Counterclaims of Defs. Shemuelian & E&E
Capital, Inc. (Dkt. 21) ¶ 6, at 2 (“admit[ting] the allegations in paragraph 6 of Plaintiff’s
Complaint”).
21
     See Operating Agreement of LTB (Dkt. 92-1) at 2, 14–19.


                                              5
membership units; and that Mr. Weingarten’s company, D & Z BH, Inc., holds the

remaining quarter of LTB’s membership units. 22 The Operating Agreement does not

acknowledge Nissan’s involvement at all, which demonstrates the significance of the

behind-the-scenes oral agreement between Avi and Nissan.

         After the initial capital contribution, Avi asked both Parvaneh and Nissan for

additional contributions. The parties seemingly dispute the amount of the additional

contributions, with Nissan asserting that he contributed an additional $160,000 that would

bring his overall contribution up to $375,000 and with Avi asserting that Nissan loaned

him only $302,255. 23 As will be discussed later, however, it does not appear this factual

dispute is genuine, entitling the Court to proceed on the assumption that the parties do not

dispute that Nissan’s overall contribution was $375,000. 24

         Something transpired thereafter that prompted Nissan and Avi to meet in Oklahoma

City and to reduce their oral agreement to writing with some modifications. 25 On or about

June 17, 2010, Nissan and Avi met with Skip Cunningham, an attorney Avi had previously




22
     See Operating Agreement of LTB (Dkt. 112-9) at 12.
23
   Compare Pl.’s Mot. Summ. J. (Dkt. 112) at 12 (Undisputed Fact No. 3), and id. at 13
(Undisputed Facts Nos. 6 and 7, which mention the total contribution amount of $375,000),
with Defs.’ Resp. (Dkt. 117) at 8, 10–11 (Response to Plaintiff’s Fact No. 7 and
Defendants’ Undisputed Fact No. 1), and id. at 7 (Response to Plaintiff’s Facts Nos. 3 and
6).
24
     See infra notes 72–79 and accompanying text.
25
  It is not relevant or material what caused that decision, but Nissan claims the cause was
“a dispute [that] arose as to the accuracy of the distributions” given to Parvaneh and Nissan.
Pl.’s Mot. Summ. J. (Dkt. 112) at 6–7.


                                              6
hired on behalf of LTB. 26 They asked Mr. Cunningham to prepare documents evidencing

the oral agreement with some modified terms. 27 After waiving any potential conflict of

interest that would arise from having Mr. Cunningham represent both of them, Nissan and

Avi executed a Loan Agreement (Dkt. 1-3), a Convertible Promissory Note Due on

Demand (Dkt. 1-2), and a Security Agreement (Dkt. 1-4) all drafted by Mr. Cunningham. 28

         The nine-page Loan Agreement (Dkt. 1-3) appears to memorialize the bulk of the

agreement between Nissan and Avi, as it discusses the creation of a Convertible Promissory

Note and the execution of a Security Agreement. 29 Moreover, its “Miscellaneous”

provisions state that it is an integrated agreement that overrides the terms of the oral

agreement:

         9.4    Integrated Agreement. This Loan Agreement, all of the Loan
                Documents executed pursuant hereto or in connection herewith
                constitute the entire agreement between the parties hereto, and
                supercede [sic] and replace all prior negotiations and written and oral
                agreements between the Borrower, the Company, and the Lender or
                any party on their behalf, and there are no agreements,
                understandings, warranties or representations between the parties

26
  Pl.’s Mot. Summ. J. (Dkt. 112) at 13 (Undisputed Facts Nos. 4 and 5); Defs.’ Resp. (Dkt.
117) at 7 (not disputing those facts).
27
   Pl.’s Mot. Summ. J. (Dkt. 112) at 13 (Undisputed Fact No. 6); Defs.’ Resp. (Dkt. 117)
at 7 (only disputing whether Nissan delivered $375,000 to Avi but not otherwise disputing
the purpose for visiting Mr. Cunningham); see also Letter from Clell I Cunningham, III,
Dunn Swan & Cunningham, to Avraham She[m]uelian, E & E Capital, Inc. et al. (Dkt.
112-2) at 1 (June 17, 2010) (defining the “Scope of Representation” as “provid[ing]
assistance to you in preparing commercial loan documentation to evidence the loan from
Massoud Saghian to Avraham She[m]uelian”).
28
   Pl.’s Mot. Summ. J. (Dkt. 112) at 13–14 (Undisputed Facts Nos. 7 and 8); Defs.’ Resp.
(Dkt. 117) at 8 (not disputing Plaintiff’s Fact No. 8 and, with respect to Plaintiff’s Fact No.
7, only disputing Nissan’s delivery of $375,000, as previously discussed).
29
     Loan Agreement (Dkt. 112-4) §§ 2.1, 4.1, at 1–2.


                                               7
                regarding the interim financing of the Project other than those set forth
                in such documents. 30

Section 1 of the Loan Agreement concerns the loan:

         1.1    Loan. Lender agrees to lend the Borrower, and the Borrower agrees
                to borrow from Lender the sum of THREE HUNDRED SEVENTY-
                FIVE THOUSAND DOLLARS ($375,000.00), without interest
                thereon, for the purpose of financing the purchase and operation by
                the Company of the real property described at Exhibit “a” hereto . . .
                . The unpaid principal balance of funds advanced under the
                Convertible Promissory Note (as hereafter defined will be due and
                payable on demand in accordance with the terms and conditions
                hereof (the “Loan Maturity Date”). 31

Section 2 of the Loan Agreement concerns the separate Convertible Promissory Note that

the parties would be executing:

         2.1    Convertible Promissory Note. The Convertible Promissory Note
                shall be evidenced by a Convertible Promissory Note of even date
                herewith in the principal face amount of THREE HUNDRED
                THOUSAND SEVENTY FIVE THOUSAND DOLLARS
                ($375,000.00), in form and substance and payable on terms approved
                by the Lender (the “Convertible Promissory Note”). The Convertible
                Promissory Note shall be non-interest bearing. The entire unpaid
                principal balance shall be due and payable on the Loan Maturity Date
                by conversion into Units of the Company as provided therein. . . .

         2.2    Convertible Promissory Note Payment.                 The Convertible
                Promissory Note shall be a Convertible Promissory Note providing
                for the conversion of the Note, in full upon demand, into such number
                of Units of the Company such that after the conversion, Lender shall




30
  Id. § 9.4, at 5; Pl.’s Mot. Summ. J. (Dkt. 112) at 14 (Undisputed Fact No. 9); Defs.’ Resp.
(Dkt. 117) at 8 (stating in response to Plaintiff’s Fact No. 9 that “[t]he documents speak for
themselves”).
31
     Loan Agreement (Dkt. 112-4) § 1.1, at 1 (emphasis added).


                                                8
                be the owner and holder of fifty percent (50%) of the outstanding
                Units of the Company. 32

Section 4 of the Loan Agreement concerns the collateral for the loan and the separate

Security Agreement the parties would be executing:

         4.     COLLATERAL SECURITY. The performance of all covenants
         and agreements contained in this Loan Agreement and in the other
         documents executed or delivered as a part of this transaction and the payment
         of the Note . . . shall be secured by the following:

                4.1    Security Agreement.          Borrower shall execute and deliver
                       to Lender a Security Agreement granting a first priority
                       security interest covering all of Borrower’s Units of ownership
                       in the Company, whether now owned or hereafter acquired,
                       and all proceeds, products, profits, income, additions to,
                       replacements and accessions thereof (the “Collateral”). 33

In Section 5 of the Loan Agreement, Avi and LTB made several representations and

warranties, including a warranty that Avi, as “Borrower[,] has full authority, power and

legal right to enter into and carry out the provisions of this Loan Agreement and other

documents contemplated herein and to consummate the transactions contemplated

hereby.” 34 Section 6 contained several covenants made by Avi and LTB, including a

covenant to perform all obligations under the Loan Agreement, to furnish Nissan all

requested information concerning the purchase and renovation of the buildings or the


32
  Id. §§ 2.1–2.2, at 1 (emphasis added); Pl.’s Mot. Summ. J. (Dkt. 112) at 15 (Undisputed
Fact No. 16); Defs.’ Resp. (Dkt. 117) at 8 (stating in response to Plaintiff’s Fact No. 16
that “[t]he document speaks for itself”).
33
  Loan Agreement (Dkt. 112-4) §§ 4–4.1, at 2; Pl.’s Mot. Summ. J. (Dkt. 112) at 15
(Undisputed Fact No. 17); Defs.’ Resp. (Dkt. 117) at 8 (taking issue with Plaintiff’s
characterization of his membership units in LTB as “additional” collateral, but stating that
such units were “the collateral for a loan”).
34
     Loan Agreement (Dkt. 112-4) § 5.1, at 2.


                                                9
financial status of LTB, to only use the loaned funds for the purposes set forth in Section

1, and to maintain accurate books and records of accounts. 35 Section 7 defined what acts

would constitute default under the loan documents, including nonpayment of the note,

breach of the covenants in Section 6 of the Loan Agreement or in any of the other loan

documents, a change in ownership of LTB or of the buildings it purchased, or the institution

of bankruptcy or receivership proceedings by or against Avi or LTB. 36 Section 8 defined

the remedies in the event of default as follows:

          8.1    Acceleration of Note.        Declare the Convertible Promissory Note
                 . . . to be immediately due and payable whereupon the Note . . . shall
                 become forthwith due and payable without presentment, demand,
                 protest or notice of any kind, and the Lender shall be entitled to
                 proceed simultaneously or selectively and successively to enforce its
                 [sic] rights under the Convertible Promissory Note, this Loan
                 Agreement, and any of the instruments executed pursuant to the terms
                 hereof, or in connection herewith to evidence or secure the obligations
                 of the Borrower . . . and to exercise all other rights available to the
                 Lender at law or in equity. 37

Section 9 included miscellaneous contractual provisions. 38 The Loan Agreement was

executed by Avi, in his individual capacity and as manager of LTB, and by Nissan. 39




35
     See id. §§ 6.1–6.4, at 3–4.
36
  See id. §§ 7–7.7, at 4; Pl.’s Mot. Summ. J. (Dkt. 112) at 17 (Undisputed Facts Nos. 23,
24, and 25); Defs.’ Resp. (Dkt. 117) at 9 (stating in response to Plaintiff’s Facts Nos. 23,
24, and 25 that “[t]he document speaks for itself”).
37
     See Loan Agreement (Dkt. 112-4) §§ 8–8.1, at 4–5.
38
     See id. §§ 9–9.7, at 5–6.
39
     Id. at 6.


                                               10
       The three-page Convertible Promissory Note executed in conjunction with the Loan

Agreement memorializes the debt owed and sets forth the conditions for converting the

outstanding debt into membership units in LTB:

              SECTION 1. General. For value received, Avraham She[m]uelian,
       an individual, and E & E Capital, Inc., a California corporation (collectively,
       the “Borrowers”), hereby promise to pay to the order of Massoud Saghian,
       an individual . . . (the “Lender”) or his assigns, at such place as may be
       designated in writing by the Lender, the principal sum of THREE
       HUNDRED THOUSAND SEVENTY FIVE THOUSAND DOLLARS
       ($375,000.00), without interest thereon, thirty (30) days after demand
       therefore (the “Maturity Date”), payable, in full, as follows.

               SECTION 2. Payment Upon Demand. Upon demand, Borrowers
       shall take such steps as may be necessary to cause this Note to be converted
       into such number of Units of Lawyers Title Building, L.L.C., an Oklahoma
       limited liability company, (the “Company”) such that after the conversion,
       the Lender shall be the owner and holder of fifty percent (50%) of the
       outstanding Units of the Company. This Note shall otherwise be non-
       recourse as to any cash sums due hereunder. 40

Section 10 reinforces the notion that the Note must be repaid with membership Units only:

              SECTION 10. Conversion into Equity Interest. It is the intention
       of the parties hereunder that this Note may only be repaid by conversion of
       the indebtedness due hereunder to fifty percent (50%) of the then total
       outstanding Units of Company. 41




40
   Convertible Promissory Note (Dkt. 112-3) §§ 1–2, at 1 (emphasis added); Pl.’s Mot.
Summ. J. (Dkt. 112) at 15 (Undisputed Facts Nos. 13, 14, and 15); Defs.’ Resp. (Dkt. 117)
at 8 (stating in response to Plaintiff’s Fact No. 13 that the face amount stated on the Note
is undisputed, that Plaintiff’s Fact No. 14 is “[u]ndisputed,” and that “[t]he document
speaks for itself” in response to Plaintiff’s Fact No. 15).
41
   Convertible Promissory Note (Dkt. 112-3) § 10, at 3 (emphasis added); Pl.’s Mot. Summ.
J. (Dkt. 112) at 15 (Undisputed Fact No. 15); Defs.’ Resp. (Dkt. 117) at 8 (stating in
response to Plaintiff’s Fact No. 15 that “[t]he document speaks for itself,” but arguing that
such “language was intended as a ‘pledge’”).


                                             11
Section 3 defined what acts would constitute default under the Convertible Promissory

Note in terms identical to Section 7 of the Loan Agreement, 42 and defined the remedies on

default as follows:

                          3.2 Remedies on Default. In case any one or more Events of
          Default shall occur and be continuing and acceleration of this Note or any
          other indebtedness of the Borrowers to the Lender shall have occurred, the
          Lender may, inter alia, proceed to protect and enforce his rights by an action
          at law, suit in equity or other appropriate proceeding, whether for the specific
          performance of any agreement contained in this Note, or for an injunction
          against a violation of any of the terms hereof or thereof or in and of the
          exercise of any power granted hereby or thereby by law. No right conferred
          upon the Lender by this Note shall be exclusive of any other right referred to
          herein or therein or now or hereafter available at law, in equity, by statute or
          otherwise. 43

Section 4 lists the defenses to which Avi’s obligations are not subject, including “reduction,

limitation, impairment, termination, defense, set-off, counterclaim or recoupment for any

reason.” 44 Section 5 concerned replacement of the note in the event of its loss, theft,

destruction, or mutilation. 45 Section 6 granted Nissan the right to recover costs and attorney

fees from Avi in the event the indebtedness gets collected in bankruptcy, receivership, or

other court proceedings. 46 The remaining section contained miscellaneous contractual

provisions such as what constituted waiver, how the Note could be amended, and the choice


42
   See Convertible Promissory Note (Dkt. 112-3) §§ 3–3.1.7, at 1–2; Pl.’s Mot. Summ. J.
(Dkt. 112) at 16 (Undisputed Facts Nos. 20, 21, and 22); Defs.’ Resp. (Dkt. 117) at 9
(stating in response to Plaintiff’s Facts Nos. 20, 21, and 22 that “[t]he document speaks for
itself”).
43
     Convertible Promissory Note (Dkt. 112-3) § 3.2, at 2.
44
     See id. § 4, at 2.
45
     See id. § 5, at 2.
46
     See id. § 6, at 2–3.


                                                12
of Oklahoma law. 47 The Note was executed by Avi, in both his individual capacity and his

capacity as President of E & E Capital, Inc. 48

          The one-page Security Agreement executed in conjunction with the Loan

Agreement and the Convertible Promissory Note memorialized the collateralization of

Avi’s membership Units in LTB:

                 AVRAHAM SHE[M]UELIAN . . . (hereinafter called “grantor”)
          hereby grants to Massoud Saghian . . . (hereinafter called “secured party”)
          effective as of September 1, 2006, a security interest in the following
          property (hereinafter called the “collateral”):

                 a.     All grantor’s Units of ownership in Lawyers Title Building,
                 L.L.C., an Oklahoma limited liability company, whether now owned
                 or hereafter acquired, and all proceeds, products, profits, income,
                 additions to, replacements and accessions thereof,

          to secure the payment and performance of the indebtedness and obligations
          set forth as follows (hereinafter called the obligations):

                       (i)     That certain Convertible Promissory Note dated
                 September 1, 2006 in the principal amount of $375,000.00, wherein
                 Avraham She[m]uelian and E & E Capital, Inc., a California
                 corporation, are the Borrowers and Massoud Saghian is the Lender.

                       (ii)   The security interest herein created shall also secure the
                 payment of all future loans and advances made by the secured party
                 to Avraham She[m]uelian. 49




47
     See id. §§ 7–9, at 3.
48
     Id. at 3.
49
  Security Agreement (Dkt. 112-4) at 1; Pl.’s Mot. Summ. J. (Dkt. 112) at 16 (Undisputed
Fact No. 18); Defs.’ Resp. (Dkt. 117) at 9 (stating that Plaintiff’s Fact No. 18 is
“[u]ndisputed” and arguing that this shows the membership units were “collateral to secure
the repayment of a loan,” thereby “prov[ing] Defendants’ points” that Nissan gave him a
loan and did not make a capital contribution).


                                               13
A default under the Security Agreement was defined as “[d]efault in the payment or

performance of any of the obligations or default under any agreement evidencing any of

the obligations between Avraham She[m]uelian and secured party.” 50 In the event of

default, the remedy was that “the secured party may declare all of the obligations

immediately due and payable and shall be entitled to exercise all of the rights and remedies

of a secured party under the Uniform Commercial Code.” 51 The Security Agreement also

permitted Nissan to recover attorney fees upon “enforcing any right or exercising any

remedy hereunder upon default of the borrower.” 52 The Security Agreement was executed

by Avi, in his individual capacity, and Nissan. 53

           Thereafter, it appears efforts to renovate the buildings and to make the project

profitable continued, at least until Mr. Weingarten made allegations that Avi “ha[d]

usurped and exercised exclusive control of Stryker Building, in breach of the Company’s

operating agreement, and has engaged in mismanagement, abuse of authority and

misappropriation of [several joint venture] Companies’ cash,” and decided to sue Avi in

state court on January 30, 2014, for dissolution of LTB and entities associated other joint




50
  Security Agreement (Dkt. 112-4) at 1; Pl.’s Mot. Summ. J. (Dkt. 112) at 17 (Undisputed
Fact No. 26); Defs.’ Resp. (Dkt. 117) at 9–10 (not disputing Plaintiff’s Fact No. 26, but
instead arguing the wording of the Security Agreement supports the idea that this was a
loan and not a type of sale of membership Units).
51
     Security Agreement (Dkt. 112-4) at 1.
52
     Id.
53
     Id.


                                              14
ventures. 54 On February 26, 2014, Avi and Parvaneh filed an application for appointment

of a receiver to take over the operation of LTB and to sell the properties, which Mr.

Weingarten joined. 55 The state court granted on March 14, 2014. 56 The Order Appointing

Receiver (Dkt. 112-12) appointed a receiver “over the Companies and the Properties” and

directed him “immediately [to] take possession and control of each of the Companies, the

bank accounts of the Companies, and the Properties and [to] manage, operate, preserve and

maintain the Companies and the Properties pending further order of this Court.” 57

           At some undefined point in time prior to June 26, 2015, Nissan made demand on

Avi, E & E Capital, Inc., and LTB for an assignment of 50% of the outstanding membership

Units in LTB pursuant to the express language of the Loan Agreement and the Convertible




54
  Pet. ¶¶ 33–35, at 9, Weingarten v. Shemuelian, No. CJ-2014-0578 (Okla. Dist. Ct., Okla.
Cty. filed Jan. 30, 2014). The truth of these allegations is not material to the motion at hand,
but provides further context for other material facts.
55
     Order Appointing Receiver (Dkt. 112-12) at 1.
56
     Id.
57
  Id. ¶¶ 1–2, at 1–2; see also Pl.’s Mot. Summ. J. (Dkt. 112) at 18 (Undisputed Fact No.
28); Defs.’ Resp. (Dkt. 117) at 10 (attempting to dispute the fact by drawing a distinction
between appointment over the company versus appointment to take control of certain
property, but without citation and seemingly in contradiction of the plain language of the
Order Appointing Receiver).


                                              15
Promissory Note. 58 Defendants failed or otherwise refused to deliver the membership Units

to Nissan. 59

         On June 26, 2015, Nissan filed this lawsuit against Avi, E & E Capital, Inc., and

LTB, alleging that the Loan Agreement and Convertible Promissory Note were breached

when a receiver was appointed in Mr. Weingarten’s state court action. 60 Plaintiff’s

Complaint (Dkt. 1) seeks foreclosure upon the secured membership Units and a declaratory

judgment ordering conversion completed and affirming his ownership of the Membership

Units, along with costs and attorney fees under the relevant provisions of the Loan

Agreement and the Convertible Promissory Note. 61

         Since the filing of this lawsuit, Mr. Weingarten’s state court lawsuit has resolved.

Mr. Weingarten eventually obtained a judgment against Avi for $2,072,369.00, Avi

satisfied that judgment on August 31, 2018, and Mr. Weingarten transferred all his




58
   Pl.’s Compl. (Dkt. 1) ¶ 23, at 5; Am. Answer & Counterclaims of Defs. Shemuelian &
E&E Capital, Inc. (Dkt. 21) ¶ 23, at 4 (“Defendants admit the allegations in paragraph 23
of Plaintiff’s Complaint.”); Pl.’s Mot. Summ. J. (Dkt. 112) at 17 (Undisputed Fact No. 27).
But see Defs.’ Resp. (Dkt. 117) at 10 (responding to Plaintiff’s Fact No. 27 by arguing that
“Plaintiff cannot rely on his pleadings to prove a fact” and that all money loaned has been
repaid, thereby obviating the need for a demand).
59
  Pl.’s Compl. (Dkt. 1) ¶ 23, at 5; Am. Answer & Counterclaims of Defs. Shemuelian &
E&E Capital, Inc. (Dkt. 21) ¶ 23, at 4 (“Defendants admit the allegations in paragraph 23
of Plaintiff’s Complaint.”); Pl.’s Mot. Summ. J. (Dkt. 112) at 17 (Undisputed Fact No. 27).
But see Defs.’ Resp. (Dkt. 117) at 10 (responding to Plaintiff’s Fact No. 27 by arguing that
“Plaintiff cannot rely on his pleadings to prove a fact” and that all money loaned has been
repaid, such that Plaintiff is not entitled to further compensation in the form of “all of the
Defendants’ interest in the building”).
60
     Pl.’s Compl. (Dkt. 1) ¶ 25, at 5.
61
     Id. ¶¶ 27–28, at 6.


                                              16
membership Units in LTB to Avi. 62 It appears, however, that Avi subsequently assigned

Mr. Weingarten’s membership Units to Parvaneh on May 15, 2019, such that she now has

50% ownership of LTB. 63

       The parties also became embroiled in a foreclosure action involving the real

property. On August 11, 2017, RCB Bank filed a foreclosure action based on a mortgage

filed in December 2010 and a mortgage modification filed in March 2013. 64 As a result of

that litigation, another receiver was appointed to manage the properties. 65 The Court takes

judicial notice of the fact that the Church was sold August 7, 2018, for $600,000.00 and

that the Stryker Building and adjacent parking lot were sold on April 11, 2019, for

$2,200,000.00. 66 The proceeds of those sales were first used to satisfy the judgment RCB




62
  Shemuelian’s Emergency Mot. to Stay Proceedings to Enforce J. (Dkt. 112-13) ¶¶ 2,
4–5, at 1–2; E-mail from Richard L. Rose, Mahaffey & Gore, P.C., to Dakota Low, Law
Office of Dakota C. Low, PLLC, (Dkt. 112-13) at 5 (Sept. 4, 2018); Assignment (Stryker
Building, L.L.C., f/k/a Lawyer’s Title Building, L.L.C.) (Dkt. 112-13) ¶ 1, at 29.
63
  Magic Invs.’s Mot. for Distribution of a Portion of Sales Proceeds Related to Stryker
Bldg., LLC f/k/a Lawyer’s Title Bldg., LLC ¶ 1, at 1, RCB Bank v. Stryker Bldg., LLC, No.
CJ-2017-4581 (Okla. Dist. Ct., Okla. Cty. filed June 25, 2019).
64
   Verified Pet. & Appl. for Appointment of Receiver ¶¶ 12, 19, at 3–4, 6, RCB Bank v.
Stryker Bldg., LLC, No. CJ-2017-4581 (Okla. Dist. Ct., Okla. Cty. filed Aug. 11, 2017).
65
  Order Appointing Receiver at 1–2, RCB Bank v. Stryker Bldg., LLC, No. CJ-2017-4581
(Okla. Dist. Ct., Okla. Cty. filed Aug. 22, 2017).
66
   See Report of Receiver from Aug. 1, 2018 through Aug. 31, 2018 at 5, RCB Bank v.
Stryker Bldg., LLC, No. CJ-2017-4581 (Okla. Dist. Ct., Okla. Cty. filed Sept. 14, 2018);
Final Report of Receiver from Mar. 1, 2019 Through May 10, 2019 at 3, No. CJ-2017-
4581 (Okla. Dist. Ct., Okla. Cty. filed May 10, 2019).


                                            17
Bank obtained against Avi and LTB, 67 but some remainder is being held by the Oklahoma

County Court Clerk. 68

                                         Analysis

        Nissan has filed a Motion for Summary Judgment (Dkt. 112) arguing that the

undisputed facts establish that Avi and E & E Capital, Inc. defaulted on the Convertible

Promissory Note; that LTB, Avi, and E & E Capital, Inc. breached the terms of the Loan

Agreement; and that he is therefore entitle to judgment as a matter of law. Nissan seeks

relief in the form of foreclosure on the secured membership Units in LTB, specific

performance under the Convertible Promissory Note that converts to equity in LTB,

contractual costs and attorney fees, and post-judgment interest on the costs and attorney

fees.

        Nissan’s claim for default on the Convertible Promissory Note and the Loan

Agreement is essentially a breach-of-contract claim. 69 A breach of contract claim requires

three elements: (1) formation of a contract, (2) breach of the contract, and (3) damages as




67
  See, e.g., Journal Entry of J. ¶¶ A–C, at 5, RCB Bank v. Stryker Bldg., LLC, No. CJ-2017-
4581 (Okla. Dist. Ct., Okla. Cty. Mar. 21, 2018), aff’d, RCB Bank v. Stryker Bldg., LLC,
No. 116,931, slip op. ¶¶ 1, 18, at 2, 10 (Okla. Civ. App. Aug. 30, 2018); Release &
Satisfaction of J. at 1, RCB Bank v. Stryker Bldg., LLC, No. CJ-2017-4581 (Okla. Dist. Ct.,
Okla. Cty. filed Aug. 26, 2019).
68
 Journal Entry at 3, RCB Bank v. Stryker Bldg., LLC, No. CJ-2017-4581 (Okla. Dist. Ct.,
Okla. Cty. filed Nov. 15, 2019).
69
  Wells Fargo Bank, N.A. v. Heath, 2012 OK 54, ¶ 12, 280 P.3d 328, 334 (“A promissory
note is a negotiable instrument and a negotiable instrument is a contract.” (citing Okla.
Stat. tit. 12A, § 3–104 (2001); Fred H. Miller & Alvin C. Harrell, The Law of Modern
Payment Systems and Notes § 1.03 (practitioner’s ed. 2002))).


                                            18
a direct result of the breach. 70 When several contracts relate to the same matter between

the same parties and are made as parts of substantially one transaction, they are to be read

together as a single agreement. 71

         Regarding formation, Nissan asserts that the parties contemporaneously executed

the Convertible Promissory Note, Loan Agreement, and Security Agreement in each

other’s presence; and Defendants do not dispute those facts. 72 Nevertheless, Defendants

attack the formation of the contracts insofar as they argue that “[t]he consideration for

Borrower’s promise has failed” because Nissan allegedly did not advance the full amount

of $375,000.00. 73 The dispute over the material fact about the amount of Nissan’s

contribution, however, is not a genuine dispute for two reasons.

         First, Defendants have already made a judicial admission of the fact that Nissan

loaned them $375,000. Nissan’s Motion for Summary Judgment (Dkt. 112) asserts that he




70
  Cates v. Integris Health, Inc., 2018 OK 9, ¶ 11, 412 P.3d 98, 103 (citing Dig. Design
Grp., Inc. v. Info. Builders, Inc., 2001 OK 21, ¶ 33, 24 P.3d 834, 843).
71
   Okla. Stat. tit. 15, § 158 (2001); Rennie v. Okla. Farm Mortg. Co., 1924 OK 568, ¶¶ 7–
8, 10, 226 P. 314, 315 (discussing how a note and a mortgage given to secure payment
under the note may be construed as one contract (quoting Okla. City Dev. Co. v. Picard,
1915 OK 61, ¶ 0, 146 P. 31, 31, overruled in part on other grounds by Ohio Nat’l Life Ins.
Co. v. Dobbs, 1929 OK 368, 282 P. 306); First Nat’l Bank of Sturgis v. Peck, 8 Kan. 660,
663 (1871); 1 Leonard A. Jones, A Treatise on the Law of Mortgages of Real Property
§ 71, at 80 (Bobbs-Merrill Co., 7th ed., 1915); 27 Cyclopedia of Law and Procedure 1135
(William Mack ed., 1907); 3 Ruling Case Law § 54, at 870 (William M. McKinney &
Burdett A. Rich eds., 1914))).
72
   Pl.’s Mot. Summ. J. (Dkt. 112) at 13 (Undisputed Fact No. 8); Defs.’ Resp. (Dkt. 117)
at 8 (stating that Plaintiff’s Fact No. 8 is “[u]ndisputed”).
73
     Defs.’ Resp. (Dkt. 117) at 15.


                                            19
delivered $375,000 to Avi. 74 In support, Nissan cites an admission made by Avi and E & E

Capital, Inc. in their Answer (Dkt. 7) to Plaintiff’s Complaint (Dkt. 1) stating, “Defendants

admit that Plaintiff loaned E&E Capital the sum of $375,000 and that such proceeds were

used in connection with the purchase of the real property owned by Stryker Building, LLC.

Defendants further state that over $300,000 of the $375,000 initially loaned has been

returned to Plaintiff.” 75 This admission in a pleading is what may be called a “judicial

admission.” “Judicial admissions are formal admissions . . . which have the effect of

withdrawing a fact from issue and dispensing wholly with the need for proof of the fact.” 76

The judicial admissions in Defendants’ Answer (Dkt. 7) remain binding on them, meaning

they cannot avoid the formation of an enforceable contract on the basis of lack of

consideration. 77

       Second, Defendants’ Response to Plaintiff’s Motion for Summary Judgment (Dkt.

117) asserts that “the $375,000.00 was never loaned” and that “Plaintiff loaned Defendants




74
  Pl.’s Mot. Summ. J. (Dkt. 112) at 12 (Undisputed Fact No. 3); see also id. at 13
(Undisputed Facts Nos. 6 and 7, which mention the total contribution amount of $375,000).
75
  Answer of Defs. Shemuelian & E&E Capital, Inc. (Dkt. 7) ¶ 13, at 2. An identical
admission appears in their amended answer. Am. Answer of Defs. Shemuelian & E&E
Capital, Inc. (Dkt. 21) ¶ 13, at 2.
76
  Guidry v. Sheet Metal Workers Int’l Ass’n, 10 F.3d 700, 716 (10th Cir. 1993) (internal
quotation marks omitted).
77
   Grynberg v. Bar S Servs., Inc., 527 F. App’x 736, 739 (10th Cir. 2013) (“[A]dmissions
in the pleadings . . . are in the nature of judicial admissions binding upon the parties, unless
withdrawn or amended.” (internal quotation marks omitted) (quoting Missouri Housing
Dev. Comm’n v. Brice, 919 F.2d 1306, 1314 (8th Cir. 1990))).


                                              20
only $302,255.00.” 78 In support, Defendants cite Nissan’s deposition testimony, where he

could only identify five money transfers totaling $302,255. As Nissan points out in the

Final Pretrial Report (Dkt. 137), this appears to be a completely new argument. 79

Moreover, review of the Nissan’s deposition testimony demonstrates there were likely

more money transfers, but Nissan simply failed to retain all the receipts evidencing that. 80


78
 Defs.’ Resp. (Dkt. 117) at 8, 10–11 (Response to Plaintiff’s Fact No. 7 and Defendants’
Undisputed Fact No. 1); see also id. at 7 (Response to Plaintiff’s Facts Nos. 3 and 6).
79
   Final Pretrial Report (Dkt. 137) at 3–4 (“Defendant’s asserted defense of Plaintiff’s
failure to fund the entire $375,000 is a new defense not previously asserted in their Answer
and contrary to their admissions in their Answer . . . .”).
80
     Massoud Saghian Dep. (Dkt. 117-2) at 3–4, 67:20–68:2, 73:3–:25
          Q. [By Defendant’s former counsel, Mark McPhail] Okay. I’m going
         back to the question I asked previously, which is: Do you have any
         documentation of transfers that you made to Avi prior to the $119,000
         transfer that was made on August 30th of 2006?
               THE INTERPRETER [Ori Kritz, Ph.D.]: No. He doesn’t have any
         more documents other than what he already submitted.
          ....
          Q.     And we went through four different exchange receipts.
          A.     Yes.
          Q. And I added those amounts up and came up with $183,255. Does
         that sound right to you?
          A.     Yes, if that’s what the receipts say.
                MR. KUTTAB [Plaintiff’s non-resident attorney]: “If this is the
         receipts that I had say.”
                THE INTERPRETER: Yes. But because -- he said that there were
         receipts that he didn’t send you because he didn’t have them anymore.
          Q. (By Mr. McPhail) Did you make any efforts to retrieve other
         receipts?
          A. Okay. Basically, there are receipts that he gave a few years ago
         already and this is only what was left in his computer . . . .


                                                21
Thus, it is disingenuous for Defendant to rely on that deposition testimony as evidence that

Nissan never transferred the full $375,000.

         Regarding breach, Nissan first asserts that Defendants defaulted under § 3.1.1 of the

Convertible Promissory Note and § 7.1 of the Loan Agreement when, upon demand for

payment, they refused to convert the indebtedness to equity equal to 50% of the total

outstanding Units of LTB, as required by §§ 1, 2, and 10 of the Convertible Promissory

Note and by §§ 1.1, 2.1, and 2.2 of the Loan Agreement. The parties do not dispute that

Nissan made demand upon Avi for payment or that Avi refused, or otherwise failed, to

convert the indebtedness into company equity. 81 What Defendants do dispute, however, is

whether the contractual provisions actually required payment by conversion and whether

they discharged their debt by payment in full, either of which would require denial of

summary judgment in Nissan’s favor. Defendants even suggest that their alternative

reading of the payment provisions renders the contracts ambiguous, such that a trial is

necessary to ascertain the parties’ true intent.

         An agreement is only considered ambiguous if it is susceptible to different

interpretations; but courts should refrain from creating an ambiguity by “using a forced or

strained construction, by taking a provision out of context, or by narrowly focusing on [a]

provision.” 82 “[W]here a contract . . . is plain and unambiguous, and there is no uncertainty

therein, the intent of the parties is to be determined by the language of the written



81
     See supra notes 36, 42, 56–57 and accompanying text.
82
     Osprey L.L.C. v. Kelly-Moore Paint Co., Inc., 1999 OK 50, ¶ 14, 984 P.2d 194, 199.


                                              22
instrument alone.” 83 “Words ‘must be viewed in the context of the contract and must be

given [their] plain ordinary meaning.’” 84 Only when the contractual document is unclear

or inconsistent may courts utilize extrinsic evidence to ascertain intent. 85

         Defendants’ arguments of ambiguity and of an alternative contractual interpretation

are unavailing. Defendants suggest an ambiguity exists because “Plaintiff variously

characterize[s] the parties’ agreement, at times, as a loan, and at other times, [as] a capital

contribution.” 86 Invoking § 2.1 of the Loan Agreement and § 1 of the Convertible

Promissory Note, Defendants posit that the documents evidence a loan, that the contractual

terms contemplated a money payment of the “unpaid principal balance,” that equity in LTB

was therefore only a pledge of collateral, and that conversion of the indebtedness to

company equity could only occur after default for failure to make a money payment. 87 But

Defendants’ construction appears to be a “strained construction” that takes various


83
   Johnson v. Butler, 1952 OK 207, ¶ 6, 245 P.2d 720, 722 (quoting Cont’l Cas. Co. v.
Wear, 1939 OK 254, ¶ 0, 91 P.2d 91, 91; citing Vanzant v. State Ins. Fund, 1950 OK 237,
223 P.2d 111; Terrill v. Laney, 1948 OK 109, 193 P.2d 296; Bayouth v. Howard, 1948 OK
34, 190 P.2d 783; Jennings v. Amerada Petroleum Corp., 1937 OK 228, 66 P.2d 1069);
see also Logan Cty. Conservation Dist. v. Pleasant Oaks Homeowners Ass’n, 2016 OK 65,
¶ 15, 374 P.3d 755, 762; Beattie v. State ex rel. Grand River Dam Auth., 2002 OK 3, ¶ 12,
41 P.3d 377, 382 (citing Messner v. Moorehead, 1990 OK 17, 787 P.2d 1270).
84
  Logan Cty. Conservation Dist., 2016 OK 65, ¶ 15, 374 P.3d at 762 (alteration in original)
(quoting Lucas v. Bishop, 1998 OK 16, ¶ 11, 956 P.2d 871, 874); see also Okla. Stat. tit.
15, § 160 (2001) (“The words of a contract are to be understood in their ordinary and
popular sense, rather than according to their strict legal meaning, unless used by the parties
in a technical sense, or unless a special meaning is given to them by usage, in which case
the latter must be followed.”).
85
     Id. (citing Beattie, 2002 OK 3, ¶ 12, 41 P.3d at 382).
86
     Defs.’ Resp. to Pl.’s Mot. Summ. J. (Dkt. 117) at 7.
87
     See id. at 5–6, 13.


                                               23
provisions out of context. For example, Defendants alternately omit inconvenient

contractual language from quoted provisions and liberally paraphrase other provisions with

favorable embellishments of the relevant language:

               What the documents actually provide is that the Plaintiff (“Lender”)
         promised to loan Defendants “the Borrowers” $375,000.00 and “Borrowers’
         hereby promise to pay to the order of . . . ‘Lender’ . . . the principal sum of
         Three Hundred Seventy-five Thousand Dollars ($375,000.00), . . .”

                ....

                In Section 1 of the Promissory Note Avraham Shemuelian and E&E
         Capital, Inc. (collectively “the Borrowers”), promised to pay Plaintiff “the
         Lender” “the principal sum of $375,000.00” thirty (30) days after demand.
         Section 2 provides that after demand (which is not complied with) the
         “Lender” would be entitled to 50% of the units of ownership. 88

The ellipsis at the end of the first quoted paragraph strategically omits language at the end

of the provision that qualifies the preceding language:

                Avraham She[m]uelian, an individual, and E & E Capital, Inc., a
         California corporation (collectively, the “Borrowers”) hereby promise to pay
         to the order of Massoud Saghian, an individual, . . . (the “Lender”) . . . the
         principal sum of THREE HUNDRED SEVERTY FIVE THOUSAND
         DOLLARS ($375,000.00), without interest thereon, thirty (30) days after
         demand therefore (the “Maturity Date”), payable, in full, as follows. 89

The omitted phrase “payable . . . as follows” points us to §§ 2 and 10 of the Convertible

Promissory Note, both of which unambiguously contradict the notion that payment with

money is all Nissan can demand initially and that payment by conversion into company

equity is only an option upon default:



88
     Defs.’ Resp. to Pl.’s Mot. Summ. J. (Dkt. 117) at 5–6 (emphasis added).
89
     See supra note 39 and accompanying text (emphasis added).


                                               24
                 SECTION 2. Payment Upon Demand. Upon demand, Borrowers
         shall take such steps as may be necessary to cause this Note to be converted
         into such number of Units of Lawyers Title Building, L.L.C., . . . such that
         after the conversion the Lender [i.e., Nissan] shall be the owner and holder
         of fifty percent (50% of the outstanding Units of the Company. This note
         shall otherwise be non-recourse as to any cash sums due hereunder.

                ....

                SECTION 10. Conversion into Equity Interest. It is the intention
         of the parties hereunder that this Note may only be repaid by conversion of
         the indebtedness due hereunder to fifty percent (50%) of the then total
         outstanding Units of the Company. 90

Moreover, Defendants’ paraphrase of § 2 adds the explanatory parenthetical “(which is not

complied with)” that is nowhere to be found in the text of the provision and that would

materially alter the meaning of the provision. Although an objective review of §§ 2 and 10

reveals that these provisions may arguably be at odds with respect to whether Nissan must

demand payment alone or both payment and conversion, these provisions stand in unison

against Defendants’ description of the nature of the contracts. The overall lack of ambiguity

becomes even clearer when the relevant provisions of the Loan Agreement are taken into

consideration:

         1.1    Loan. . . . The unpaid principal balance of funds advanced under the
                Convertible Promissory Note (as hereafter defined) will be due and
                payable on demand in accordance with the terms and conditions
                hereof [i.e., § 2 of the Loan Agreement] (the “Loan Maturity Date”).

         ....

         2.1    Convertible Promissory Note. . . . The entire unpaid principal balance
                shall be due and payable on the Loan Maturity Date by conversion
                into Units of the Company [i.e., LTB] as provided therein [i.e., in the
                Convertible Promissory Note].”
90
     See supra note 39–40 and accompanying text (emphasis added).


                                              25
         2.2    Convertible Promissory Note Payment. The Convertible Promissory
                Note shall be a Convertible Promissory Note providing for the
                conversion of the Note, in full upon demand, into such number of
                Units of the Company [i.e., LTB] such that after the conversion,
                Lender [i.e., Nissan] shall be the owner and holder of fifty percent
                (50%) of the outstanding Units of the Company. 91

All of these provisions demonstrate a clear intent to permit Nissan the option to require

payment in the form of converted equity in LTB.

         Defendants also attack as “absurd” Nissan’s construction of the contractual

provisions as a capital contribution, questioning why the parties would choose to evidence

a capital contribution through a promissory note payable “on demand” instead of through

a bill of sale and suggesting that it would be ridiculous for Defendants to give Nissan every

membership Unit they own in LTB. 92 But:

         [I]t should go without saying that the text of a statute cannot simultaneously
         be ambiguous and absurd. An ambiguous statute, after all, is one that is
         susceptible to more than one reasonable meaning. If a statute can be read one
         way that is quite reasonable, but another way that is quite absurd, then by
         definition it is not ambiguous. That is why the absurdity canon “should not
         be confused with a useful technique for resolving ambiguities in statutory
         language” because it “properly ‘applies to unambiguous statutes.’” 93

Even when applicable, “[t]he absurdity doctrine applies ‘in only the most extreme of

circumstances,’ when an interpretation of a [contract] ‘leads to results so gross as to shock



91
     See supra notes 30–31 and accompanying text (emphasis added).
92
     Defs.’ Resp. to Pl.’s Mot. Summ. J. (Dkt. 117) at 5–7, 9, 12.
93
  McIntosh v. Watkins, 2019 OK 6, ¶ 11, 441 P.3d 1094, (Wyrick, V.C.J., dissenting)
(quoting In re Taylor, 899 F.3d 1126, 1131 n.2 (10th Cir. 2018); citing Odom v. Penske
Truck Leasing Co., 2018 OK 23, ¶ 18, 415 P.3d 521, 528; YDF, Inc. v. Schlumar, Inc.,
2006 OK 32, ¶ 6, 136 P.3d 656, 658; In re J.L.M., 2005 OK 15, ¶ 5, 109 P.3d 336, 338; ).


                                               26
the general moral or common sense,’ which is a ‘formidable hurdle’ to the application of

this doctrine.” 94 The doctrine “seeks to serve a ‘linguistic rather than substantive’ function,

and does not depend nearly as much on doubtful claims about legislative intentions . . . .

Instead, it aims only to enforce a meaning reasonable parties would have thought plain all

along.” 95 Here, the absurdity urged by Defendants is not readily apparent to the Court.

Instead, it seems Nissan could not buy company equity outright because of the state

constitutional provision that prevents him from owning real estate in Oklahoma. 96 Thus,

when Nissan became discontented with Avi’s management of the company, the two

hammered out a solution that would give Avi another shot to prove trustworthy, that would

permit the possibility of future funding from Nissan, but that would also give Nissan more

power to commandeer the project and obtain a return on his investment if the situation

digressed yet again. The contracts should not be rendered absurd just because their

provisions might seem rather one-sided. Furthermore, Defendants’ attempts to disavow

characterizations of this transaction as a capital contribution are disingenuous, particularly

because Defendants admit that Nissan has always been entitled to at 25% share of equity

and to the attendant distributions related to either rental income or sale of the properties. 97

If this was a pure loan, Nissan would have no right to distributions.


94
     In re Taylor, 737 F.3d 670, 681 (10th Cir. 2013) (citations omitted).
95
     Id.
96
     See supra notes 14, 16–17 and accompanying text.
97
  See supra note 18 and accompanying text; see also Defs.’ Resp. to Pl.’s Mot. Summ. J.
(Dkt. 117) at 6 (acknowledging that “E&E Capital, Inc. holds 25% of the units in trust for
Plaintiff” and that “Plaintiff is entitled to” that share of the company).


                                               27
         Consequently, Defendants have failed to demonstrate why the payment provisions

of the Convertible Promissory Note and the Loan Agreement—having been accorded their

plain meaning—have not been breached.

         But Defendants also argue that they have fully performed under the provisions at

issue insofar as they have paid $303,000.00 to Nissan, 98 such that the element of breach

cannot be proved and summary judgment should be denied. The success of this argument,

of course, is contingent upon a finding that Nissan only loaned Defendants $302,255.00,

such that repayment of $303,000.00 covers the full amount of the loan. But for the reasons

already discussed, Defendants have not genuinely disputed the fact that Nissan delivered

$375,000.00 to Defendants. 99 Thus, Defendants’ averment that they have repaid only

$303,000.00 is of no avail. Partial payment does not terminate the Defendants’ obligation

under the Convertible Promissory Note, nor would it give Defendants a right to reduction

or set-off. 100 Partial payment is just as much a default (breach) as no payment at all.




98
   Defendants fail to acknowledge the possibility that their payments of $303,000.00 may
be construed as distributions based on company earnings, rather than loan payments. There
is no evidence before the Court to this effect, but the categorization of these payments in
the light most favorable to Defendants does not preclude entry of summary judgment
against them.
Nissan also argues that all these payments were received prior to execution of the loan
documents. But again, there is no evidence before the Court in support of such arguments,
and such fact is not material to the issues raised on summary judgment.
99
     See supra notes 72–79 and accompanying text.
100
   See supra note 44 and accompanying text (stating under § 4 of the Convertible
Promissory Note that “[t]he obligations of the Borrowers under this Note shall not be
subject to reduction . . . [or] set-off,” among other defenses).


                                              28
          Regarding breach, Nissan also asserts that Defendants defaulted under § 3.1.4 of the

Convertible Promissory Note and § 7.4 of the Loan Agreement when a receiver was

appointed to control LTB. Defendants respond by arguing that the text of these provisions

does not cover the situation at hand because “Lawyer’s Title Building, LLC was not put

into a receivership” and because “[a] receiver was appointed over certain property owned

by Lawyer’s Title Building, LLC and not over the company itself.” 101 Defendants also

dismiss this allegation of default on the basis that full repayment occurred “long before any

property owned by Lawyer’s Title Building, LLC was placed in receivership.” 102 Section

3.1.4 of the Note provides that “[t]he (a) institution of bankruptcy, reorganization,

liquidation or receivership proceedings by or against either the Borrowers or the Company,

or (b) the making of any assignment for the benefit of creditors by or against either the

Borrowers or the Company, or (c) if either the Borrowers or the Company becomes

insolvent, or (d) any admission by either the Borrowers or the Company of its inability to

pay its debts as such debts mature” shall constitute a default under the Note. 103 Section 7.4

of the Loan Agreement contains identical language in defining a default under the Loan

Agreement. 104 Thus, the plain language of the provisions requires only “[t]he institution of

. . . liquidation or receivership proceedings by or against” Avi, E & E Capital, Inc., or LTB.




101
      Defs.’ Resp. to Pl.’s Mot. Summ. J. (Dkt. 117) at 13–14.
102
      Id. at 13.
103
   Convertible Promissory Note (Dkt. 112-3) § 3.1.4, at 2; see also supra notes 36, 42 and
accompanying text.
104
      Loan Agreement (Dkt. 112-4) § 7.4, at 4; see also supra note 36 and accompanying text.


                                               29
Here, it appears both liquidation and receivership proceedings were instituted against LTB

when Mr. Weingarten filed his state court action requesting dissolution of LTB and other

entities. While that action was pending, all members of LTB requested the appointment of

a receiver to manage the property while the state court considered whether to dissolve LTB

and liquidate its assets pursuant to sections 2037 through 2040 of the Oklahoma Limited

Liability Company Act, Okla. Stat. tit. 18, §§ 2037–2040. 105 The Order Appointing

Receiver (Dkt. 112-12) appointed a receiver “over the Companies and the Properties” and

directed the receiver “immediately [to] take possession and control of each of the

Companies, the bank accounts of the Companies, and the Properties and [to] manage,

operate, preserve and maintain the Companies and the Properties pending further order of

this Court.” 106 This language directly contradicts Defendant’s arguments that a receiver

was appointed over LTB’s property and not over LTB itself. Ultimately, the state court

never dissolved the company or liquidated the assets as part of Mr. Weingarten’s lawsuit

due to the settlement he reached with Avi, whereby he transferred all his membership Units

in LTB to Avi. 107 Nevertheless, that does not change the indisputable fact that an event of

default occurred when receivership proceedings were instituted. Furthermore, for all the

reasons previously discussed about Defendant’s failure to genuinely dispute default on the

basis of nonpayment, 108 Defendant’s argument that the loan was repaid in full prior to these


105
      See supra notes 54–55 and accompanying text.
106
      See supra note 57 and accompanying text.
107
      See supra note 62 and accompanying text.
108
      See supra notes 72–79, 99 and accompanying text.


                                             30
receivership proceedings fails. Consequently, the undisputed facts demonstrate default, or

breach, of the Convertible Promissory Note and the Loan Agreement on two counts.

       Regarding damages as a direct result of breach, the Court has already determined

that there is no genuine dispute over the material fact of nonpayment. Furthermore, the

Court has already determined that, under the terms of the Convertible Promissory Note and

Loan Agreement, Nissan was entitled to demand and has demanded conversion of

Defendants’ indebtedness into a 50% share in the equity of LTB. Such payment is due and

owing, and Nissan is damaged until he receives such payment. Moreover, because LTB no

longer owns the real estate, Nissan’s ownership of LTB will not run afoul of the Oklahoma

Constitution.

       Having demonstrated that there are no genuine disputes over the material facts

establishing the elements of his breach-of-contract claim, Nissan is entitled to judgment as

a matter of law on that claim.

       To prevail on his foreclosure claim, Nissan need only establish (1) the existence of

a valid security agreement, and (2) a default under the terms of that agreement. 109 Nissan

has demonstrated the existence of a valid security agreement in the evidence attached to

his Motion for Summary Judgment (Dkt. 112), and Defendants have failed to dispute the

authenticity of the attached Security Agreement (Dkt. 112-5). Regarding default, the Court

has already explained how nonpayment and the institution of receivership proceedings

against LTB both constituted defaults under the Convertible Promissory Note and the Loan


109
  See U.S. Bank, N.A. ex rel. Credit Suisse First Boston Heat 2005–4 v. Alexander, 2012
OK 43, ¶ 9, 280 P.3d 936, 938.


                                            31
Agreement. By the terms of the Security Agreement, these also serve as bases for default

under the Security Agreement. Thus, Nissan has established both elements of his

foreclosure claim and is entitled to judgment as a matter of law.

       IT IS THEREFORE ORDERED that Plaintiff Massoud Saghian’s Motion for

Summary Judgment (Dkt. 112) is hereby GRANTED. Plaintiff’s Convertible Promissory

Note, Loan Agreement, and Security Agreement are in default and the property described

in the Security Agreement should be foreclosed.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff

have a judgment of foreclosure for Defendant E & E Capital, Inc.’s 200 membership Units

in Stryker Building, L.L.C. f/k/a Lawyer’s Title Building, L.L.C., an Oklahoma limited

liability company (or whatever other amount of membership Units would render Plaintiff

the owner and holder of 50% of all outstanding membership Units). In keeping with the

terms of the Convertible Promissory Note, Defendants “shall take such steps as may be

necessary” to effect this foreclosure and transfer of ownership. Pursuant to the terms of the

Security Agreement (Dkt. 112-5) and Section 6 of the Convertible Promissory Note (Dkt.

112-3), Plaintiff is also awarded costs and reasonable attorneys’ fees incurred in collecting

under the Note or in exercising his remedy under the Security Agreement, as determined

hereafter pursuant to Plaintiff’s filing of a Bill of Costs and a motion for attorney fees.

       IT IS SO ORDERED this 19th day of March, 2020.




                                              32
